Citation Nr: 0613807	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  98-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected postoperative residuals of a ruptured 
patellar tendon of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
RO.  

In July 2003 and July 2004, the Board remanded the veteran's 
claim for further development.  



FINDINGS OF FACT

The service-connected postoperative residuals of a ruptured 
patellar tendon of the left knee is manifested by extension 
to 0 degrees and flexion to 130 degrees; pain and locking; no 
instability, subluxation, incoordination or fatigability is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected postoperative residuals of 
a ruptured patellar tendon of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5020, 5257, 5260, 
5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in September 2003 and July 2004 letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

Here, the notice requirements pertinent to the issue 
addressed on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  

Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Factual Background

In a March 1992 decision, the RO granted service connection 
for postoperative ruptured patellar tendon of the left knee 
and assigned a 10 percent rating.  

In January 1997, the veteran submitted a claim for an 
increased rating for his service-connected postoperative 
ruptured patellar tendon of the left knee.  

The February 1997 VA examination indicates that the veteran's 
left patella was normal in position, nontender, and 
hypermobile.  There was moderate laxity of the anterior 
cruciate and mild laxity of the lateral collateral ligaments.  

There was full extension and flexion to 145 degrees without 
pain, crepitus, or guarding.  The diagnosis was that of 
postoperative ruptured patellar tendon, left knee, with 
ligament and patellar laxity.  

In a March 1997 decision, the RO increased the veteran's 
rating to 20 percent disabling for the service-connected 
postoperative ruptured patellar tendon of the left knee.  

The June 1997 VA examination indicates that the veteran's 
left knee was mildly diffusely tender, particularly at the 
lateral joint line.  

There was tenderness of the medial joint line and mild 
diffuse thickening of the patellar tendon with minimal 
tenderness.  His range of motion was from 0 to 145 degrees.  
There was diffuse grinding and crepitus on motion.  The 
assessment was that of left knee sprain with patellar tendon 
tear, status post surgical treatment.  

A December 1998 VA outpatient record indicates that the 
veteran's knee X-ray studies were reviewed, and there was no 
evidence of degenerative joint disease.  It was noted that 
there were some loose bony fragments in the lower tendon.  

A June 1999 VA outpatient record indicates that the veteran's 
left knee clicked.  There was no redness or heat.  

The October 1999 VA examination indicates that the veteran 
reported popping, pain, and some instability in the left 
knee.  On examination, there was full extension to 0 degrees 
with popping and grating, and flexion to 130 degrees.  

The impression was that of residuals of injury to left knee 
with torn patellar ligament and reconstructive surgery.  

A June 2000 VA treatment record indicates that the veteran 
complained of worsening symptoms in the left knee upon excess 
exertion.  The assessment was that of degenerative joint 
disease of the knee, history of trauma and surgery to this 
knee. 

A July 2002 VA urgent care note indicates that there was 
crepitus in the left knee, the knee slipped to the side with 
extension and flexion, and it was not stable.  There was no 
heat in the area.  The X-ray studies showed some patellar 
spurring, well preserved joint spaces, and no effusions.  

An October 2002 VA X-ray study showed some dystrophic 
calcification within the patellar tendon of the left knee, 
compatible with chronic tendonitis.  The joint spaces were 
maintained.  There was no degenerative change otherwise.  


The March 2003 VA examination indicates that the veteran 
reported aching in the front and side of the left knee, and 
locking.  On examination, there was normal heel-toe gait and 
good posture.  There was no pain on squatting.  

There was normal alignment of the left knee and no swelling 
or effusion.  The ligaments were stable.  The McMurray, 
Lachman and drawer tests were negative.  The joint line was 
nontender.  His range of motion was from 0 to 140 degrees 
without any pain.  

There was no evidence of incoordination, weakness, and 
fatigability.  The X-ray studies of the left knee were 
essentially normal.  It was noted that the subcutaneous 
surface of the patella seemed to be slightly irregular, most 
likely a residual of surgery.  

The diagnosis was that of history of injury to the left knee 
followed by surgical repair.  The examiner noted that there 
was full range of motion without any symptoms, that the knee 
joint was stable, and that the X-ray studies did not show any 
evidence of degenerative arthritis.  

A June 2003 private treatment record indicates that the 
veteran reported pain and instability of the left knee.  On 
examination, his gait and stance were normal.  

There was significant patellar instability; there was full 
range of motion in the knee.  There was mild medial joint 
line tenderness.  The X-ray studies showed mild spurring of 
the patella.  The diagnosis was that of chondromalacia 
patella of the left knee.  

A February 2004 VA orthopedics note indicates that there was 
crepitus with range of motion of the left knee, and pain with 
patella percussion and movement.  His range of motion was 
from 0 to 90 degrees.  

The examiner noted that he was unable to reproduce 
subluxation or dislocation upon range of motion.  The lateral 
and medial collateral ligaments were stable.  

The assessment was that of status post left knee patella 
tendon repair/reconstruction with chronic pain and 
instability.  

The September 2005 VA examination indicates that the veteran 
reported locking, instability, and chronic pain, periodic 
stiffness, constant swelling in the left knee.  He denied any 
heat or redness at the joint.  

Aggravating factors were noted to include weight-bearing 
activities such as prolonged standing, sitting, lifting, and 
bending of the knee.  His activities of daily living had been 
affected by his left knee disability.  It was noted that the 
veteran occasionally used a brace on his left knee.  

The examination revealed extension to 0 degrees and flexion 
to 130 degrees.  His range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use on examination.  The knee was 
stable, with crepitus.  The X-ray studies revealed small 
calcifications in the tendons around the patella.  

The diagnosis was that of left patellar fracture.  The 
examiner stated that there was no objective instability or 
subluxation of the knee, and there was no locking.  

The examiner noted that the veteran reported constant locking 
and that it was not infrequent that symptoms could not be 
reproduced in the examination.  It was also noted that there 
was some weakened movement, but no incoordination or 
excessive fatigability with increased resistance to straight 
leg raising.  

His functional impairment was noted to be most likely due to 
chronic use during the day with weight-bearing activities.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2005), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran currently has been assigned a 20 percent rating 
for the service-connected postoperative ruptured patellar 
tendon of the left knee, under Diagnostic Code 5257 of the 
Schedule for Rating Disabilities.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2005).  

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  

The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes.  See VAOPGCPREC 9-98.  

VA's General Counsel has also held that where a veteran has 
both limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  See VAOPGCPREC 9-04.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

Taking into account all relevant evidence, the Board finds 
that the service-connected left knee postoperative residuals 
of a ruptured patellar tendon is currently properly rated as 
20 percent disabling.  

With regard to Diagnostic Code 5260, limitation of flexion, 
the medical evidence of record does not show that at any time 
during the appeal period has the veteran had left knee 
flexion limited to 15 degrees, in order to warrant a 30 
percent evaluation.  

In fact, on the September 2005 VA examination, the veteran 
had flexion to 130 degrees.  

Throughout the entire appeal period, the evidence of record 
shows that the most limited range of left knee flexion was 
noted on a February 2004 VA orthopedics note, where flexion 
was limited to 90 degrees.  

Therefore, an increased rating under Diagnostic Code 5260 is 
not warranted for the service-connected left knee 
postoperative residuals of a ruptured patellar tendon.  

With regard to Diagnostic Code 5261, limitation of extension, 
the medical evidence of record does not show that at any time 
during the appeal period has the veteran had left knee 
extension limited to 20 degrees in order to warrant a 30 
percent evaluation.  

In fact, on the September 2005 VA examination, the veteran 
had extension to 0 degrees.  

Throughout the entire appeal period, the evidence of record 
shows that the veteran has had left knee extension to 0 
degrees on all examinations.  

Therefore, an increased rating under Diagnostic Code 5261 is 
not warranted for the service-connected left knee 
postoperative residuals of a ruptured patellar tendon.  

As to an increased rating under Diagnostic Code 5257, the 
objective evidence of record does not show that the veteran 
has subluxation or lateral instability of the left knee.  

In this regard, on the September 2005 VA examination, it was 
noted that the veteran had no incoordination or objective 
evidence of instability or subluxation of the knee.  

The Board notes that a July 2002 VA urgent care record 
indicates that the left knee was not stable.  However, this 
note represents one instance of objective evidence of 
instability of the left knee over the nine-year appeal 
period.  Therefore, an increased rating under Diagnostic Code 
5257 is not warranted for the service-connected left knee 
postoperative residuals of a ruptured patellar tendon.  

Furthermore, because the veteran does not have separately 
compensable limitation of flexion or limitation of extension 
in his left knee, separate ratings as contemplated by 
VAOPGCPREC 9-2004 are not warranted.  

Also, the October 2002 VA X-ray study showed no evidence of 
degenerative changes to the left knee.  Therefore, because 
the veteran does not have a diagnosis of degenerative 
arthritis of the left knee, a separate rating as contemplated 
by VAOPGCPREC 23-97 is not warranted.  See VAOPGCPREC 23-97, 
9-98.  

Additionally, on the last examination, the veteran did not 
exhibit any incoordination or fatigability, and there was 
only some weakened movement.  As such, the criteria for a 
higher rating under Diagnostic Codes 5020, 5260, 5261, or 
5257, or pursuant to DeLuca v. Brown, for the service-
connected left knee postoperative residuals of a ruptured 
patellar tendon have not been met.  
 
Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected left 
knee postoperative residuals of a ruptured patellar tendon, 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has increased disability in his 
left knee, the Board notes that, as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. at 520; Charles v. Principi, 16 
Vet. App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the September 2005 VA examiner, there 
is no basis upon which to grant the veteran's claim; 
therefore, the appeal must be denied.  



ORDER

An evaluation in excess of 20 percent for the service-
connected postoperative residuals of a ruptured patellar 
tendon of the left knee is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


